Citation Nr: 1202600	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  07-35 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1. Entitlement to service connection for a bilateral wrist disability other than bilateral carpal tunnel syndrome.  

2. Entitlement to service connection for bilateral carpal tunnel syndrome.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran, who is the appellant, retired from active duty in December 1998 after 20 years of service. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in November 2006, of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In May 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

In January 2010, the Board remanded the claims for a VA medical opinion.  As the requested development has been completed with regards to the issue of service connection for a bilateral wrist disability other than bilateral carpal tunnel syndrome, further action to ensure compliance with the remand directive on this issue is not required.  Stegall v. West, 11 Vet. App. 268 (1998). 

In a statement in May 2010, the Veteran raised a new and material evidence claim to reopen the claim of service connection for blastocystis nominis, which is referred to the RO for appropriate action.  

In March 2011, a rating decision granted service connection for a left leg disability and left ankle disability and the claims are no longer in appellate status.  

Subsequent to the last supplemental statement of the case in March 2011, the Veteran submitted VA and private medical records without a waiver of the right to have the evidence initially considered by the RO.  





As the records are cumulative or redundant of the evidence already of record at the time of the supplemental statement of the case in March 2011, pertaining to the claim of service connection for a bilateral wrist disability other than bilateral carpal tunnel syndrome, the additional records have no bearing on the case and need not be referred to the RO.  38 C.F.R. § 20.1304(c). 

The claim of service connection for bilateral carpal tunnel syndrome is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

A bilateral wrist disability other than bilateral carpal tunnel syndrome has not been shown since service or currently.


CONCLUSION OF LAW

A bilateral wrist disability other than carpal tunnel syndrome was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.






Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated in August 2006.  The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that she could submit private medical records or authorize VA to obtain these records on her behalf.  The notice included the provisions for the effective date of the claim and for the degree of disability assignable.





As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records and VA records.  

The Veteran was afforded a VA examination in April 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination in April 2010 was sufficient with regards to the issue of service connection for a bilateral wrist disability other than bilateral carpal tunnel syndrome, as it was predicated on a full reading of the Veteran's file.  The examiner considered all of the pertinent evidence of record and provided an explanation for the opinion stated.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to the claim of service connection for a bilateral wrist disability other than bilateral carpal tunnel syndrome has been met.  
38 C.F.R. § 3.159(c)(4).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not serve in combat, the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Facts and Analysis

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 







Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

38 C.F.R. § 3.303(a): Affirmatively Showing Inception in Service

The service treatment records show that in February 1992 the Veteran complained of sore muscles in her arms and in February 1994 she closed the door on her right hand.  She was treated for pain in her wrist and hand.  X-rays of the right hand were negative.  In April 1998, the Veteran complained of bilateral hand and wrist pain with stiffness.  

Although the service treatment records show that the Veteran complained of wrist pain in 1994 and in 1998, a bilateral wrist disability was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  



38 C.F.R. § 3.303(b) Chronicity and Continuity of Symptomatology
and 
38 C.F.R. § 3.303(d) First Diagnosed after Service

As wrist symptoms were noted during service, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply.

As the service treatment records lack the documentation of the combination of manifestations sufficient to identify a chronic bilateral wrist disability and sufficient observation to establish chronicity during service, and as chronicity in service is not adequately supported by the service treatment records, as there was only two entries over a period of 20 years, then continuity of symptomatology after service under 38 C.F.R. § 3.303(b) is required to support the claim.  

In statements and testimony, the Veteran contends that her bilateral wrist pain is due to service, specifically due to typing with no wrist support and to climbing utility poles.  

As the Veteran is competent to describe bilateral wrist symptoms, but as it does not necessarily follow that there is either a current disability or a relationship between any current bilateral wrist disability and the continuity of symptomatology that the Veteran avers, medical evidence is required to demonstrate such a relationship unless such a relationship is one to which a lay person's observation is competent.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997) (medical evidence is required to demonstrate continuity of symptomatology and any present disability unless such a relationship is one to which a lay person's observation is competent).

Lay testimony is competent only so long as it is within one's personal knowledge or personal observations or the lay evidence relates to a medical condition under case law that has been found to be capable of lay observation.  

Although the Veteran is competent to describe wrist symptoms, an underlying bilateral wrist disability is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disability therefore is medical in nature and competent medical evidence is required to substantiate the claim.  Savage at 498.   (On the question of whether there is a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

As for service connection based on the initial diagnosis after service under 38 C.F.R. § 3.303(d) and under 38 U.S.C.A. § 1154, lay evidence can serve to support a claim for service connection.  

Under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

Although the Veteran is competent to describe wrist symptoms, a bilateral wrist is not a simple medical condition that the Veteran can identify based on mere personal observation, that is, by visual observation or by any other of the senses.

And it has not been established that the Veteran is otherwise qualified through specialized education, training, or experience to state that she had a current bilateral wrist disability in service or since service.  




Where, as here, there is a question of the presence or a diagnosis of a bilateral wrist disability, which is not capable of lay observation by case law, and the disability is not a simple medication condition under Jandreau for the reason expressed, to the extent the lay statements are offered as proof of the presence of the bilateral wrist disability, the Veteran's lay statements are not competent evidence, and the statements are excluded, that is, not admissible as evidence, that is, the Veteran's statements are not to be considered as competent evidence favorable to the claim.  

And while the Veteran is competent to report a contemporaneous medical diagnosis and to describe symptoms which support a later diagnosis by a medical professional, other than the Veteran's complaint of pain, there are no pertinent symptoms other than symptoms associated with carpal tunnel of the right hand that have been attributed to a bilateral wrist disability other than carpal tunnel syndrome.  And no medical professional has related a bilateral wrist disability to an injury, disease, or event in service.  

As for a bilateral wrist disability, no underlying pathology has been diagnosed or identified other than bilateral carpal tunnel syndrome as X-rays on VA examination in April 2010 showed no significant abnormality and electrodiagnostic showed carpal tunnel syndrome only.  

Pain alone without a sufficient factual showing that the pain derives from an in-service injury or disease does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001) (pain alone does not constitute a disability for which service connection may be granted.).  Without competent evidence that the Veteran has a current bilateral wrist disability apart from bilateral carpal tunnel syndrome, there is no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).





As there is no competent evidence of a current bilateral wrist disability other than bilateral carpal tunnel syndrome, the Board need not reach the question of credibility, that is, a factual determination going to the probative value of the competent evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  

In the absence of competent evidence of a current bilateral wrist disability other than bilateral carpal tunnel syndrome, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply. 
38 U.S.C.A. § 5107(b).


ORDER

Service connection for a bilateral wrist disability other than bilateral carpal tunnel syndrome is denied.  


REMAND

As for carpal tunnel syndrome, after service VA records in November 2000 document the Veteran's complaints of her hands falling asleep as a result of her headaches.  In March 2001, the Veteran denied paresthesias, numbness, or tingling of the extremities.  In September 2003, she complained that her hands got tired, and early carpal tunnel of the right hand was noted.  The Veteran indicated that she had a desk job with no support for her forearms.  In March 2005, VA records show the Veteran complained of needle sensation in the fingers of the left hand, which she intermittently experienced for many years.  The impression was bilateral carpal tunnel syndrome.  Private records in January 2006 show that the Veteran complained of numbness in her hands and thumbs.  An EMG showed moderate right carpal tunnel syndrome.  


On VA examination in April 2010, the Veteran described bilateral wrist pain, which began in the 1980s and worsened in the 1990s, when she switched to a typing job.  She complained of constant pain and difficulty gripping and buttoning clothes.  She wore braces at night.  The Veteran also complained of numbness and tingling in the fingers.  After reviewing the claims file to include the service treatment records and examining the Veteran, the VA examiner expressed the opinion that the Veteran's bilateral carpal tunnel syndrome was not related to service as there was only one episode of medical documentation pertaining to possible carpal tunnel syndrome from April 1998, which documented bilateral hand and wrist pain with stiffness, as the separation examination was normal, and as there was no documentation of carpal tunnel syndrome confirmed by EMG until 2006, which is eight years after service.  

A VA record in September 2003, indicated early carpal tunnel of the right hand, however this record was not in the claims folder at the time of the VA examination in April 2010.  A VA record in March 2005 indicating bilateral carpal tunnel syndrome was in the claims folder at the time of the VA examination in April 2010 and for this reason the Board finds that the VA examination in April 2010 is not adequate as the examiner indicated there was no documentation of carpal tunnel syndrome until 2006.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the VA opinion pertaining to bilateral carpal tunnel syndrome is inadequate the case is REMANDED for the following action:

1.  Afford the Veteran for a VA examination to determine whether it is at least as likely as not that the Veteran the current bilateral carpal tunnel syndrome is related to the Veteran's in-service complaints of sore muscles in her arms in February 1992, a right hand injury in February 1994, and complaints of bilateral hand and wrist pain with stiffness in April 1998.  

Also after service, VA records show early carpal tunnel of the right hand in September 2003 and bilateral carpal tunnel syndrome in March 2005.  

In formulating the opinion, the examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is medically sound to find in favor of causation as it is to find against causation.

If however after a review of the record, an opinion on causation is not possible without resorting to speculation, the examiner is asked to clarify whether actual causation cannot be determined because there are several potential etiologies, and, if so, identify the potential etiologies that pertain to the Veteran, and that the symptoms in service are not more likely than any other etiology to cause the current disability and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The claims folder should be made available to the examiner.  

2. After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.





The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


